t c memo united_states tax_court elby b lyons jr petitioner v commissioner of internal revenue respondent docket no 18826-11l filed date elby b lyons jr pro_se john f driscoll and thomas alan friday for respondent memorandum opinion chiechi judge this case is before the court on respondent’s motion for summary_judgment as supplemented the court will grant respondent’s motion as supplemented 1the court issued orders on several different dates ordering petitioner to file a response petitioner failed to do so background the record establishes and or petitioner does not dispute the following petitioner resided in georgia at the time he filed the petition petitioner timely filed a federal_income_tax tax_return for his taxable_year return in his return petitioner showed an overpayment_of_tax which respondent refunded shortly after he filed that return thereafter respondent examined petitioner’s return as a result of that examination respondent issued to petitioner a notice_of_deficiency with respect to his taxable_year notice in that notice respondent determined a deficiency in petitioner’s tax of dollar_figure petitioner filed a petition with respect to the notice thereby commencing the case at docket no 12054-06s in that petition petitioner disputed the deficiency that respondent had determined in the notice at the call of the case at docket no 12054-06s from the calendar at the court’s date trial session in birmingham alabama petitioner appeared and conceded that case in the light of that concession respondent’s counsel made an oral motion on behalf of respondent for entry of decision respondent’s oral motion in the amount of the deficiency dollar_figure that respondent had determined in the notice on date the court entered an order and decision granting respondent’s oral motion and deciding that there was a deficiency of dollar_figure in petitioner’s tax for his taxable_year deficiency on date respondent assessed petitioner’s deficiency as required by sec_6303 within days after the date on which respondent assessed petitioner’s deficiency respondent mailed to petitioner a notice_and_demand for payment of that deficiency on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s unpaid deficiency on date petitioner timely submitted to respondent form request for a collection_due_process or equivalent_hearing petitioner’s form in that form petitioner requested an offer-in-compromise in order to resolve his unpaid deficiency and showed his address a sec_741 old tanyard road villa rica georgia petitioner’s old tanyard road address by letter to petitioner dated date and addressed to petitioner’s old tanyard road address date letter a settlement officer 2all section references are to sections of the internal_revenue_code in effect at all relevant times all rule references are to the court’s rules_of_practice and procedure settlement officer with respondent’s appeals_office appeals_office assigned to petitioner’s form acknowledged receipt of that form in the date letter the settlement officer informed petitioner that she had scheduled a telephonic hearing with him pincite p m on date in the date letter the settlement officer asked petitioner to submit to her within days after the date of that letter completed form_656 offer_in_compromise and copies of respective tax returns for his taxable years and that he had filed in her date letter the settlement officer also offered petitioner a face-to-face hearing the settlement officer advised petitioner in her date letter to contact her within days after the date of that letter if he wanted such a hearing or if he wanted to have a hearing via correspondence petitioner did not respond to the settlement officer’s date letter as a result the settlement officer sent a second letter to petitioner dated date and addressed to petitioner’s old tanyard road address date letter in the date letter the settlement officer offered petitioner an additional opportunity to provide her with any information that he wanted her to consider petitioner did not respond to the settlement officer’s date letter on date the appeals_office issued to petitioner at petitioner’s old tanyard road address a notice_of_determination concerning collection action s under sec_6320 and or with respect to petitioner’s taxable_year notice_of_determination the notice_of_determination included an attachment that stated in pertinent part summary and recommendation we could not reach an agreement extend any relief to you or even consider any alternatives to the proposed levy because you did not provide the requested financial information or participate in the scheduled cdp hearing appeals determination is based upon the review of the available information in the collection administrative file the proposed levy action is the appropriate action in this case discussion and analysis verification of legal and procedural requirements the requirements of applicable law or administrative procedures have been met and the actions taken were appropriate under the circumstances other issues raised by the taxpayer you raised no other issues balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary you did not respond to the two letters mailed to you and you did not provide the requested financial information necessary to make a determination regarding an alternative means of collection therefore our determination is that the proposed levy action balances the need for efficient collection_of_taxes with your concern that any collection action be no more intrusive than necessary in the amended petition that petitioner filed in this case petitioner alleged i made a legitimate offer-n-compromise proposal that was not accepted by the irs after i appealed i never received official correspondence at my correct address regarding when and where the appeal hearing would be held voice mails were not returned by my contact person in a timely manner - my offer-n-compromise should have been accepted - i do not have the ability to pay - each time you speak with someone at the irs you get different instructions and contradictory advice - correspondence from the irs was repeatedly sent to the wrong address discussion the court may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the court concludes that there are no genuine disputes as to any material facts regarding the issue raised in respondent’s motion as supplemented petitioner does not dispute the existence or the amount of petitioner’s unpaid deficiency in the petition or the amended petition nor would he have been entitled to do so see sec_6330 where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commis- sioner of internal revenue for abuse_of_discretion see 114_tc_604 114_tc_176 based upon the court’s examination of the entire record before the court the court finds that the appeals_office did not abuse its discretion in making the determinations in the notice_of_determination the court has considered all of the contentions and arguments of the parties that are not discussed herein and the court finds them to be without merit irrelevant and or moot on the record before the court the court will grant respondent’s motion as supplemented 3petitioner conceded the deficiency for his taxable_year that respondent determined in the notice and that was at issue in the case that he commenced in the court at docket no 12054-06s as a result of that concession the court entered a decision in that case that there was a deficiency of dollar_figure in tax for petitioner’s taxable_year to reflect the foregoing an order granting respondent’s motion as supplemented and decision for respondent will be entered
